DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/3/2021 has been entered.
 	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 16 is objected to because of the following informalities:
in claim 16, line 2: “second shim” should be “a second shim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-13, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A prosthetic knee component system comprising:
a measurement module having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side;
wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface;
wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface; and 
wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is coupled to the measurement module; and 
wherein the measurement module comprises: 
a first medial surface on the first side of the measurement module, 
a first lateral surface on the first side of the measurement module, 
a first load sensor configured to measure load applied to the first medial surface, 
a second load sensor configured to measure load applied to the first lateral surface; 
a first raised portion protruding outwardly from the first medial surface, wherein the first raised portion is aligned with the first load sensor and configured to align with a column of the first plurality of columns of the first shim; and 
a second raised portion protruding outwardly from the first lateral surface, wherein the second raised portion is aligned with the second load sensor and configured to align with a column of the second plurality of columns of the first shim.”
It appears from the claim language that the claimed system only contains one component: the measurement module.  Although the measurement module is configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side, the claim does not actually recite that the first and second shims are part of the claimed invention.  If this is true, however, it is not clear what the recitations “wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface” and “wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface” are meant to convey since they provide the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system. This creates confusion renders claim 1 indefinite.

Claims 2-6 and 21-24 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein the first shim and the second shim are non-symmetrical” in lines 1-2 which compounds the clarity issue of claim 1.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system. This creates confusion renders claim 2 indefinite.
Claim 3 recites “wherein the first medial articular surface differs in area or contour from the first lateral articular surface of the first shim; and wherein the second medial articular surface differs in area or contour from the second lateral articular surface” in lines 2-5.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system. This creates confusion renders claim 3 indefinite.
Claim 4 recites “wherein the first shim includes a first structural webbing coupling a first sidewall of the first shim to the first plurality of columns of the first shim or the second plurality of columns of the first shim; and wherein the second shim includes a second structural webbing coupling a second sidewall of the second shim to the third plurality of columns of the second 
Claim 5 is rejected by virtue of its dependence from claim 4.
Claim 5 recites “wherein the first structural webbing extends between a plurality of columns of the first plurality of columns of the first shim, and wherein the first structural webbing extends between a plurality of columns of the second plurality of columns of the first shim; or wherein the second structural webbing extends between a plurality of columns of the third plurality of columns of the second shim, and wherein the second structural webbing couples between a plurality of columns of the fourth plurality of columns of the second shim” in lines 2-8.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system. This creates confusion renders claim 5 indefinite.
Claim 6 recites “further including a first plurality of shims of the first type and a second plurality of shims of the second type” in lines 1-3, but it is not clear if the first shim of claim 1 is supposed to be part of “a first plurality of shims of the first type” or distinctly separate from this plurality or if the second shim of claim 1 is supposed to be part of “a second plurality of shims of the second type” or distinctly separate from this plurality.  Clarification on this point is required.

Claims 13 and 15 are rejected by virtue of their dependence from claim 12.
Claim 16 recites “A prosthetic knee component system comprising: a first shim of a first shim type or second shim of a second shim type, wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee, the first shim having a first medial articular surface and a first lateral articular surface, wherein each of a first column, a second column, and a third column is coupled to the first medial articular surface, and each of a fourth column, a fifth column, and a sixth column is coupled to the first lateral articular surface, and wherein the first medial articular surface on the first shim differs in area or contour from the first lateral articular surface on the first shim” in lines 1-9, which renders the claim indefinite. It appears that the system requires either “a first shim of a first shim type” or a “second shim of a second shim type”, but not both.  If this is true, it is not clear what the subsequent recitations are mean to convey since “wherein the first shim type is configured for use with a left knee…the first shim having a first medial articular surface and a first lateral articular surface, wherein each of a first column, a second column, and a third column is coupled to the first medial articular surface, and each of a fourth column, a fifth column, and a sixth column is coupled to the first lateral articular surface, and wherein the first medial articular surface on the first shim differs in area or contour from the first lateral articular surface on the first shim” further defines the first shim while “the second shim type is configured for use with a 
Claim 16 recites “wherein a shim of the first shim type is configured to couple to the first side of the measurement module, a shim of the second shim type is configured to couple to the second side of the measurement module, and the measurement module may only couple to one of either the shim of the first type or the shim of the second type” in lines 15-19, which renders the claim indefinite.
First, it is not clear if “a shim of the first shim type” of line 15 and “the shim of the first type” of line 18 are the same as, related to, or different from “a first shim of a first shim type” of claim 16, line 2.
Second, it is not clear if “a shim of the second shim type” of line 16 and “the shim of the second type” of lines 18-19 are the same as, related to, or different from “second shim of a second shim type” of claim 16, line 2.
Third, the limitation “wherein a shim of the first shim type is configured to couple to the first side of the measurement module, a shim of the second shim type is configured to couple to the second side of the measurement module” in lines 15-17 and “the measurement module may only couple to one of either the shim of the first type or the shim of the second type” in lines 17-19 causes confusion since the former recitation of lines 15-17 seems to suggest that both shims 
Fourth, the limitation “wherein a shim of the first shim type is configured to couple to the first side of the measurement module, a shim of the second shim type is configured to couple to the second side of the measurement module” in lines 15-17 and “the measurement module may only couple to one of either the shim of the first type or the shim of the second type” in lines 17-19 causes confusion since the latter recitation of lines 17-19 seems to contradict the former recitation of lines 15-17.  This contradiction renders claim 16 indefinite.  Can both shims be coupled to the measurement module as claimed or not?
Claim 16 recites “wherein if the first shim is coupled to the measurement module then the measurement module is configured to measure load applied to the first shim, and if the second shim is coupled to the measurement module then the measurement module is configured to measure load applied to the second shim” in lines 30-33, which are action steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 16 recites “wherein if the first shim is coupled to the measurement module then the measurement module is configured to measure load applied to the first shim, and if the second shim is coupled to the measurement module then the measurement module is configured to measure load applied to the second shim” in lines 30-33, which seems to contradict the recitation “the measurement module may only couple to one of either the shim of the first type or the shim 
Claims 17-20 are rejected by virtue of their dependence from claim 16.
Claim 18 recites “loading applied to the first medial articular surface and the first lateral articular surface” in lines 7-8, but it is not clear if this recitation is the same as, related to, or different from “load applied to the first shim” of claim 16, line 31.  Clarification is required.
Claim 18 recites “wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the first column, the second column, and the third column, respectively, of the first shim when the first shim couples to the first side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the fourth column, the fifth column, and the sixth column of the first shim when the first shim couples to the first side of the measurement module” in lines 9-16 are mere action steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
With respect to claim 19, if the measurement module is not part of the claimed system, the recitations “wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the seventh column, the eighth column, and the ninth column, respectively, when the second shim couples to the second side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the tenth column, the eleventh In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 19 recites “loading applied to the second medial articular surface and the second lateral articular surface of the second shim of the second type” in lines 8-10, but it is not clear if this recitation is the same as, related to, or different from “load applied to the second shim” of claim 16, line 33.  Clarification is required.
Claim 21 recites “wherein the first shim includes a first slot and the second shim includes a second slot” in lines 4-5.  It is not clear what this recitation is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system. This creates confusion renders claim 21 indefinite.
Claim 21 recites “wherein the post extends outward in a direction transfers to (i) a first direction in which the first side faces and (ii) a second direction in which the second side faces; and wherein the post is configured to be inserted into the first slot to couple the measurement module to the first shim or inserted into the second slot to couple the measurement module to the second shim” in lines 6-10 which is so grammatically awkward that its meaning is not clear.

Claim 22 recites “load applied to the first lateral surface” in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “load applied to the first lateral surface” of claim 1, lines 22-23 and/or “loading” of claim 1, line 13.  Clarification is required.
Claim 23 is rejected by virtue of its dependence from claim 22.
Claim 23 recites “the first side medial surface” in line 3 and in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a first medial surface” of claim 1, line 19. Clarification is required. If they are different, it is not clear what their relationship is.  Also, if they are different, there is insufficient antecedent basis for “the first side medial surface” in claim 23.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 15-16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0261757 (Claypool)(previously cited), in view of U.S. Patent Application Publication No. 2013/0079671 (Stein)(previously cited).
Claypool teaches a prosthetic knee component system comprising: a measurement module (the sensor plate 820 of Claypool) having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side (the sensor plate 820 of Claypool is capable of this function), wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is 
Stein teaches the use of raised columnar pad regions 618 for supporting sensors so as to precisely place the sensors and/or provide support or strength to the sensors (paragraphs 0078, 0081 and FIG. 6 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include raised columnar pad regions at the sensor locations so as to precisely place the sensors and/or provide support or strength to the sensors.
With respect to claim 1, the combination teaches or suggests a prosthetic knee component system comprising:
a measurement module (the sensor plate 820 of Claypool) having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side (the sensor plate 820 of Claypool is capable of this function);
wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface; wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface (the first and second shims are not recited as being elements of the claimed system; thus, the combination is not required teach these particular recitations); and

wherein the measurement module comprises: 
a first medial surface on the first side of the measurement module (the medial surface on the sensor plate 820 of Claypool), 
a first lateral surface on the first side of the measurement module (the lateral surface on the sensor plate 820 of Claypool), 
a first load sensor configured to measure load applied to the first medial surface (the pressure or force sensors 822 of Claypool on the medial surface on the sensor plate 820 of Claypool), 
a second load sensor configured to measure load applied to the first lateral surface (the pressure or force sensors 822 of Claypool on the lateral surface on the sensor plate 820 of Claypool); 
a first raised portion protruding outwardly from the first medial surface (the raised columnar pad regions of Stein under the pressure or force sensors 822 of Claypool on the medial surface on the sensor plate 820 of Claypool), wherein the first raised portion is aligned with the first load sensor and configured to align with a column of the first plurality of columns of the first shim; and 
a second raised portion protruding outwardly from the first lateral surface (the raised columnar pad regions of Stein under the pressure or force sensors 822 of Claypool on the lateral surface on the sensor plate 820 of Claypool), wherein 
With respect to claims 2-5, the combination is not required to teach these limitations since the first and second shims are not recited as being part of the claimed system.
With respect to claim 10, the combination teaches or suggests a prosthetic knee component system comprising:
a first shim of a first type having a first medial articular surface and a first lateral articular surface (the two surfaces on the articulating side 830 of Claypool), wherein each of a first plurality of columns is coupled to the first medial articular surface and each of a second plurality of columns is coupled to the first lateral articular surface (the plurality of projections 850 of Claypool), and wherein the first medial articular surface differs in area or contour from the first lateral articular surface (see the asymmetry depicted in FIGS. 23A-23B of Claypool),
a measurement module (the sensor plate 820 of Claypool) having a first side medial surface, a first side lateral surface, a first load sensor (the pressure or force sensors 822 of Claypool on the first side medial surface) configured to measure load applied to the first side medial surface, and a second load sensor (the pressure or force sensors 822 of Claypool on the first side lateral surface) configured to measure load applied to the first side lateral surface,
wherein each of the first side medial surface and the first side lateral surface is on a first side of the measurement module (FIGS. 23A-23B of Claypool);
wherein each column of the first plurality of columns is configured to align with a corresponding raised portion of the first side medial surface, and each column of the 
wherein a first raised portion of the corresponding raised portions of the first side medial surface projects outwardly from the first side medial surface and is aligned with the first load sensor, and a second raised portion of the corresponding raised portions of the first side lateral surface projects outwardly from the first side lateral surface and is aligned with the second load sensor (the raised columnar pad regions of Stein). 
With respect to claims 11-12 and 15, Claypool teaches a first shim of a type having a medial articular surface and a lateral articular surface (the articulating side 830 of Claypool) wherein a first plurality of columns couple to the medial articular surface and a second plurality of columns couple to the lateral articular surface (the plurality of projections 850 of Claypool).  Stein provides that shims may have different thicknesses so as to match the assembly with a suitable height for the patient (FIG. 5 and paragraphs 0066-0070 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of articulating sides 830 of Claypool with varying thicknesses so as to match the assembly with a suitable height for the patient.
With respect to claim 11, the combination teaches or suggests a second shim of a second type having a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns couple to the second medial articular surface of the second shim and a fourth plurality of columns couple to the second lateral articular surface of the second shim, and wherein the second medial articular surface differs in area or contour from the second lateral articular surface (the plurality of articulating sides 830 of Claypool with varying thicknesses in 
With respect to claim 12, the combination teaches or suggests that the measurement module is configured to measure loading applied to the first medial articular surface and the first lateral articular surface of the first shim of the first type when the first shim is coupled to the measurement module (the sensor plate 820 of Claypool measures load).
With respect to claim 15, the combination teaches or suggests that the first load sensor of the measurement module is configured to be aligned to and underlie a column of the first plurality of columns of the first shim (the alignment with the projections 850 with the sensors 822 of Claypool), when the first side of the measurement module couples to the first shim, and wherein the first load sensor is a capacitor, a piezo-resistive load sensor, or a MEMs load sensor (paragraph 0112 of Claypool).
With respect to claim 16, the combination teaches or suggests a prosthetic knee component system comprising:
a first shim of a first shim type or second shim of a second shim type (the articulating side 830 of Claypool; one of the first shim and the second shim is not part of the claimed invention),
wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee (see FIGS. 23A-23D of Claypool), the first shim having a first medial articular surface and a first lateral articular surface (the two surfaces on the articulating side 830 of Claypool),
wherein each of a first column, a second column, and a third column is coupled to the first medial articular surface, and each of a fourth column, a fifth column, and a sixth 
wherein the first medial articular surface on the first shim differs in area or contour from the first lateral articular surface on the first shim (see the asymmetry depicted in FIGS. 23A-23B of Claypool);
a measurement module (the sensor plate 820 of Claypool) having a first medial surface, a first lateral surface, a second medial surface, and a second lateral surface, wherein each of the first medial surface and the first lateral surface is on a first side of the measurement module and each of the second medial surface and the second lateral surface is on a second side of the measurement module; 
wherein a shim of the first shim type is configured to couple to the first side of the measurement module, a shim of the second shim type is configured to couple to the second side of the measurement module, and the measurement module may only couple to one of either the shim of the first type or the shim of the second type (the articulating side 830 of Claypool couples to the sensor plate 820 of Claypool; one of the first shim and the second shim is not part of the claimed invention);
wherein the first medial surface includes a first raised portion, a second raised portion, and a third raised portion that each protrude outward from the first medial surface (the raised columnar pad regions of Stein under the pressure or force sensors 822 of Claypool on the medial surface on the sensor plate 820 of Claypool), wherein the first lateral surface includes a fourth raised portion, a fifth raised portion, and a sixth raised portion that each protrude outward from the first lateral surface (the raised columnar pad 
wherein the first column is configured to align with the first raised portion, the second column is configured to align with the second raised portion, the third column is configured to align with the third raised portion, the fourth column is configured to align with the fourth raised portion, the fifth column is configured to align with the fifth raised portion, and the sixth column is configured to align with the sixth raised portion (see FIGS. 23A-23D of Claypool); and
wherein if the first shim is coupled to the measurement module then the measurement module is configured to measure load applied to the first shim, and if the second shim is coupled to the measurement module then the measurement module is configured to measure load applied to the second shim (the sensor plate 820 of Claypool measures load). 
With respect to claim 22, the combination teaches or suggests that the measurement module further comprises: a third load sensor configured to measure load applied to the first medial surface (the pressure or force sensors 822 of Claypool on the medial surface on the sensor plate 820 of Claypool), a fourth load sensor configured to measure load applied to the first lateral surface (the pressure or force sensors 822 of Claypool on the lateral surface on the sensor plate 820 of Claypool); a third raised portion protruding outwardly from the first medial surface (the raised columnar pad regions of Stein under the pressure or force sensors 822 of Claypool on the medial surface on the sensor plate 820 of Claypool), wherein the third raised portion is aligned with the third load sensor; and a fourth raised portion protruding outwardly from the first lateral surface (the raised columnar pad regions of Stein under the pressure or force sensors 822 of 
With respect to claim 23, the combination teaches or suggests that the measurement module further comprises a peripheral raised region (the frame 818 of Claypool) protruding outwardly from the first side medial surface and extending along an edge of the first side medial surface, wherein the peripheral raised region extends from the first raised portion to the third raised portion.  

Claims 1-5, 10, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0113932 (Kovacevic)(previously cited), in view of Stein.
Kovacevic teaches a prosthetic knee component system comprising: a measurement module (the lower plate 40 with the strain gauges mounted directly below the support posts 42; paragraph 0036 of Kovacevic), wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is coupled to the measurement module (the strain gauges of Kovacevic are capable of measuring load).
Stein teaches the use of raised columnar pad regions 618 for supporting sensors so as to precisely place the sensors and/or provide support or strength to the sensors (paragraphs 0078, 0081 and FIG. 6 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include raised columnar pad regions at the sensor locations so as to precisely place the sensors and/or provide support or strength to the sensors.

a measurement module (the lower plate 40 with the strain gauges mounted directly below the support posts 42; paragraph 0036 of Kovacevic) having a first side and a second side configured to couple to (i) a first shim of a first type on the first side and (ii) a second shim of a second type on the second side (the lower plate 40 of Kovacevic is capable of this function);
wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim couple to the first medial articular surface and a second plurality of columns of the first shim couple to the first lateral articular surface; wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim couple to the second medial articular surface and a fourth plurality of columns of the second shim couple to the second lateral articular surface (the first and second shims are not recited as being elements of the claimed system; thus, the combination is not required teach these particular recitations); and
wherein the measurement module is configured to measure loading applied to: the first shim when the first shim is coupled to the measurement module; and the second shim when the second shim is coupled to the measurement module (the strain gauges of Kovacevic are capable of measuring load);
wherein the measurement module comprises: 
a first medial surface on the first side of the measurement module (the medial surface on the lower plate 40 of Kovacevic), 

a first load sensor configured to measure load applied to the first medial surface (the strain gauges of Kovacevic on the medial surface on the lower plate 40 of Kovacevic), 
a second load sensor configured to measure load applied to the first lateral surface (the strain gauges of Kovacevic on the lateral surface on the lower plate 40 of Kovacevic); 
a first raised portion protruding outwardly from the first medial surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic on the medial surface the lower plate 40 of Kovacevic), wherein the first raised portion is aligned with the first load sensor and configured to align with a column of the first plurality of columns of the first shim; and 
a second raised portion protruding outwardly from the first lateral surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic on the lateral surface on the lower plate 40 of Kovacevic), wherein the second raised portion is aligned with the second load sensor and configured to align with a column of the second plurality of columns of the first shim.
With respect to claims 2-5, the combination is not required to teach these limitations since the first and second shims are not recited as being part of the claimed system.
With respect to claim 10, the combination teaches or suggests a prosthetic knee component system comprising:

a measurement module having a first side medial surface, a first side lateral surface, a first load sensor configured to measure load applied to the first side medial surface, and a second load sensor configured to measure load applied to the first side lateral surface, (the lower plate 40 with the strain gauges mounted directly below the support posts 42; paragraph 0036 of Kovacevic),
wherein each of the first side medial surface and the first side lateral surface is on a first side of the measurement module (see the relative positions in FIGS. 1-4 of Kovacevic);
wherein each column of the first plurality of columns is configured to align with a corresponding raised portion of the first side medial surface, and each column of the second plurality of columns is configured to align with a corresponding raised portion of the first side lateral surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic); and
wherein a first raised portion of the corresponding raised portions of the first side medial surface projects outwardly from the first side medial surface and is aligned with 
With respect to claim 16, the combination teaches or suggests a prosthetic knee component system comprising: 
a first shim of a first shim type or second shim of a second shim type (the plateaus 36 and 38 of Kovacevic which can be a single component; paragraph 0039 of Kovacevic), 
wherein the first shim type is configured for use with a left knee and the second shim type is configured for use with a right knee, the first shim having a first medial articular surface and a first lateral articular surface, wherein each of a first column, a second column, and a third column is coupled to the first medial articular surface, and each of a fourth column, a fifth column, and a sixth column is coupled to the first lateral articular surface (see the plurality of posts 42 in FIG. 6 of Kovacevic), and 
wherein the first medial articular surface on the first shim differs in area or contour from the first lateral articular surface on the first shim (the plateau 36 differs in area from the plateau 38 since they are mirror images of each other; FIGS. 5-6 of Kovacevic);
a measurement module (the lower plate 40 with the strain gauges mounted directly below the support posts 42; paragraph 0036 of Kovacevic) having a first medial surface, a first lateral surface, a second medial surface, and a second lateral surface, wherein each of the first medial surface and the first lateral surface is on a first side of the 
wherein a shim of the first shim type is configured to couple to the first side of the measurement module, a shim of the second shim type is configured to couple to the second side of the measurement module, and the measurement module may only couple to one of either the shim of the first type or the shim of the second type (the lower plate 40 couples to the plateaus 36 and 38 (paragraph 0036 of Kovacevic) one of the first shim type and the second shim type is not part of the claimed invention);
wherein the first medial surface includes a first raised portion, a second raised portion, and a third raised portion that each protrude outward from the first medial surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic on the medial surface the lower plate 40 of Kovacevic), wherein the first lateral surface includes a fourth raised portion, a fifth raised portion, and a sixth raised portion that each protrude outward from the first lateral surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic on the lateral surface the lower plate 40 of Kovacevic), 
wherein the first column is configured to align with the first raised portion, the second column is configured to align with the second raised portion, the third column is configured to align with the third raised portion, the fourth column is configured to align with the fourth raised portion, the fifth column is configured to align with the fifth raised portion, and the sixth column is configured to align with the sixth raised portion (see FIGS. 1-6 of Kovacevic and the 103 analysis); and

With respect to claim 22, the combination teaches or suggests that the measurement module further comprises: a third load sensor configured to measure load applied to the first medial surface (the strain gauges of Kovacevic on the medial surface the lower plate 40 of Kovacevic), a fourth load sensor configured to measure load applied to the first lateral surface (the strain gauges of Kovacevic on the lateral surface the lower plate 40 of Kovacevic); a third raised portion protruding outwardly from the first medial surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic on the medial surface the lower plate 40 of Kovacevic), wherein the third raised portion is aligned with the third load sensor; and a fourth raised portion protruding outwardly from the first lateral surface (the raised columnar pad regions of Stein under the strain gauges of Kovacevic on the lateral surface the lower plate 40 of Kovacevic), wherein the fourth raised portion is aligned with the fourth load sensor.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 16 of U.S. Patent No. 10,842,432 (the ‘432 
Claim 16 of the ‘432 patent has all the features of claims 1 and 2 of the present application.
 According to the claim interpretation that the first and second shims are not part of the claimed invention of claims 1-5, claim 16 of the ‘432 patent has all the features of claims 1-5 of the present application. 
According to the claim interpretation that the first and second shims are not part of the claimed invention of claims 1-5, claim 8 or 9 of the ‘432 patent has all the features of claims 1-5 and 21-22 of the present application. 
Claim 8 or 9 of the ‘432 patent has all the features of claim 10 of the present application.
Assuming only one shim of a first or second shim type is claimed and the other shim of the other type and the measurement module are not part of the claimed invention, claim 8 or 9 of the ‘432 patent has all the features of claims 16-20 of the present application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ‘432 patent, in view of Stein.
Claim 8 of the ‘432 patent has all the features of claim 15 of the present application except that the first load sensor is a capacitor, a piezo-resistive load sensor, or a MEMs load sensor.  Stein teaches that MEM, capacitive, and piezo-resistive load sensors are suitable sensors (paragraphs 0076, 0107, and 0121 of Stein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Stein for 

Allowable Subject Matter
Claims 6, 13, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 6, the prior art does not teach or suggest “a first plurality of shims of the first type and a second plurality of shims of the second type, wherein each of the first plurality of shims has a different height from each other shim of the first type and each of the second plurality of shims has a different height from each other shim of the second type” along with the other features of claim 6.
With respect to claim 13, the prior art does not teach or suggest “each of the third plurality of columns is configured to couple to a second side medial surface of the measurement module and each of the fourth plurality of columns is configured to couple to a second side lateral surface of the measurement module, and wherein the measurement module is configured to measure loading applied to the second medial articular surface and the second lateral articular surface of the second shim of the second type when the second shim is coupled to the measurement module” along with the other features of claim 13.
With respect to claim 24, the prior art does not teach or suggest “wherein the measurement module further comprises a second medial surface on the second side of the measurement module, a second lateral surface on the second side of the measurement module, a third raised portion protruding outwardly from the second medial surface, wherein the third 

Response to Arguments
The Applicant’s arguments filed 11/3/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Also, the following issues were not addressed by the claim amendments or the arguments:
Claim 1:  it is still not clear what the recitations regarding the particulars of the first and second shims are meant to convey since they provide the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system.
Claim 2: it is not clear what this recitation of claim 2 is meant to convey since it provides the particulars of elements, the first and second shims, which are not part of the 
Claim 3: it is still not clear what the recitations of claim 3 are meant to convey since they provide the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system.
Claim 4: it is still not clear what the recitations of claim 4 are meant to convey since they provide the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system. 
Claim 5: it is still not clear what the recitations of claim 4 are meant to convey since they provide the particulars of elements, the first and second shims, which are not part of the claimed system.  Alternatively or additionally, there is confusion as to what the elements of the claimed system are since the claim has recitations that define elements that are not recited to be part of the claimed system.
Claim 6: it is still not clear if the first shim of claim 1 is supposed to be part of “a first plurality of shims of the first type” or distinctly separate from this plurality or if the second shim of claim 1 is supposed to be part of “a second plurality of shims of the second type” or distinctly separate from this plurality.

Claim 18: the recitations “wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the first column, the second column, and the third column, respectively, of the first shim when the first shim couples to the first side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the fourth column, the fifth column, and the sixth column of the first shim when the first shim couples to the first side of the measurement module” in lines 9-16 are mere action steps.
Claim 19: the recitations “wherein each of a first load sensor, a second load sensor, and a third load sensor of the measurement module aligns to and underlies the seventh column, the eighth column, and the ninth column, respectively, when the second shim couples to the second side of the measurement module, and wherein each of a fourth load sensor, a fifth load sensor, and a sixth load sensor of the measurement module aligns to and underlies the tenth column, the eleventh column, and the twelfth column, respectively, of the second shim when the second shim couples to the second side of the measurement module” in lines 12-20 are mere action steps
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Prior art rejections
There are new grounds of prior art rejections based on new interpretations of Claypool, Stein, and Kovacevic.
Double patenting rejection
The Applicant’s amendments did not remove the double patenting rejection since the claimed invention of the ‘432 patent still has the features of claims 1-5, 10, and 16-22, as outline above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791